Title: To Benjamin Franklin from Deborah Franklin, 4 October 1769
From: Franklin, Deborah
To: Franklin, Benjamin


The preceding letter from Deborah, written on August 31, suggests that she had recovered her mental powers after her previous illness. Her spelling, syntax, and punctuation (or rather lack of it) were as always sui generis, and she remarked on her “in Conneckted staet”; but the sequence of her ideas was no more confused than usual, and she talked of the christening and many virtues of Sally’s baby as any fond grandmother might. The letter below, and a later one in November, indicate a change: her capacity for logical connections was becoming so weak that her husband must have been hard put to it to grasp her meaning. Her mind did not lapse into nonsense: she knew what she wanted to say, but apparently could not always concentrate for long enough to say it. Neither could she stay with one subject until she had finished it; she flitted from one to another and back again. The result is sometimes incomprehensible, just as her writing is sometimes illegible. Where we can guess at her meaning, we do so. Where we cannot, we print what she wrote or, at times, what we believe she wrote.
 
My Dear child
Ocktober the 4 1769
I have mised to write from this plase so I write a gen by the packit as I see in the paper that it donte saile tell nexte Satter day. I shall write by Capt. Folkner and tell you all I Can as to what you have asked. I forget wather had inquiered aboute my Nabor Sumaines Dafter thay have not heard from her senes you let them [know?] a boute her. Poor Mr. Sumain has Laid like one near his end he has deprived of his senes have in a number of fittes it is not thoute he Can recover. I am much trubled for her. I have seen John Shippen and I have presented his drafte on his father he excepte it but ses he donte know how he shall get the money. Mr. Beach is not returnd but by the end of this week we expeckte him. Salley is gon to see an old friend of hers who was broute to bed laste night and my Dear Benj Franklin has bin a talkeing a boute you and is grone finely with in thees two weeks and is one of the beste temperd Child I ever saw and everey bodey ses he is much like you. I wish you but see him. This day Polley Standly is Cume to spend a day with her son a fine child as many munthes old as Salley[’s] is weeks and a fine childe in dead. This poste Salley had a letter he [Richard Bache] was well and will be att home this week. I send this or the poste will leve it. I heard from Burlinton thay was well and full of Componey and when thay air gon the papey and mamey and the Child and his maid is to gon. Whair is Antey Macum is expeckted if shee donte Cume sooner then shee will Come down to your house firste. Mr. Beach is in hopes and keepe her Companey. I send the Newspaper for I Cante tell aney thing a boute the publick news. My love to everey bodey as thow I had menshoned them I am sumthing better than senes the wather is Coler then it was I am my Dear child your Loveing wife
D Franklin
 Addressed: Benjamin Franklin Esqr / in / Craven Street / London
